In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. L, No. 99-6949; to the *1236Court of Appeal, Fifth Circuit, No. 00 K 1913.
The application is granted. The ruling of the district court is reversed, and evidence of the victims’s dangerous character may not be introduced until there has been evidence of a hostile demonstration or an overt act on the part of the victim at the time of the offense charged. La.Code Evid. Art. 404A(2)(a).
CALOGERO, C.J., recused; JOHNSON, J., would deny the writ.